DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed December 28, 2021 has been received and entered.  Claims 1-27, 31, 37 and 40-46 have been canceled.  Accordingly, claims 28-30, 32-36, 38-39 and 47 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1.	The rejection of claim(s) 30 and 36 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cowman et al is maintained.
	NOTE:  This rejection has been withdrawn from claims 28-29, 32-35, 38-39 and 47 in view of Applicants amendment.
	FURTHER NOTE:  Normally a 102 rejection can never be applied to a dependent claim only, however, as set forth below, Applicants claims 30 and 36, while depending on claims 28 or 34 are in fact broader than claims 28 and 34.  Accordingly, the 102 rejection against a dependent claim is proper.

	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants claims 30 and 36 depend on claims 28 and 34.  Claims 28 and 34 both recite that the Rh5 polypeptide comprises SEQ ID NO: 1 (502 amino acids).  However, claims 30 and 36, despite depending on claims 28 and 34 recite that the Rh5 polypeptide is the ectodomain or a fragment thereof.  Clearly, the ectodomain or fragment thereof comprises a subsequence of the Rh5 polypeptide as defined by SEQ ID NO: 1.  Accordingly, claims 30 and 36 fail to further limit, and improperly broaden the claim language set forth in claims 28 and 34.  
	Cowman et al (WO 2010/022452) disclose a method of preventing Plasmodium invasion into erythrocytes and/or treating Plasmodium infection and/or disease comprising administering to a subject in need thereof an immunogenic composition or vaccine comprising a Rh5 polypeptide or fragment thereof.  Specifically, Cowman et al discloses an “ectodomain” (claim 31) that is 99.4% similar to the claimed SEQ ID NO: 1.  (See sequence homology).  Since the specification does not provide a limiting definition of a Rh5 polypeptide and/or fragments thereof”, any polypeptide variant with significant homology to SEQ ID NO: 1 could constitute the claimed fragments.  The reference further discloses that the immunogenic composition or vaccine may comprise further antigens such as “invasion ligands” of Plasmodium falciparum.  (See page 9, line 19).  The immunogenic composition may also include adjuvants.  (See page 9, line 17).


The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claims 30 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Applicants claims 30 and 36 depend on claims 28 and 34.  Claims 28 and 34 both recite that the Rh5 polypeptide comprises SEQ ID NO: 1.  However, claims 30 and 36, despite depending on claims 28 and 34 recite that the Rh5 polypeptide is the ectodomain or a fragment thereof.  Clearly, the ectodomain or fragment thereof comprises a subsequence of the Rh5 polypeptide as defined by SEQ ID NO: 1.  .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claims 28-29, 32-35, 38-39 and 47 are allowed.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 8, 2022